Case: 15-50204      Document: 00513238496         Page: 1    Date Filed: 10/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-50204
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
PHOUNG C., as Next Friend of Z.C.,                                       October 20, 2015
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

KILLEEN INDEPENDENT SCHOOL DISTRICT,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:14-CV-86


Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.
PER CURIAM:*
       The appellant, minor child Z.C. by next friend, Phoung C., seeks
reimbursement from the Killeen Independent School District (KISD) for her
unilateral choice to withdraw Z.C. from KISD and enroll her in a private
school. Phoung C. contends that the public school failed to provide Z.C. with a
Free and Adequate Public Education (FAPE), and that under the Individuals




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50204     Document: 00513238496     Page: 2   Date Filed: 10/20/2015



                                  No. 15-50204
with Disabilities Education Act (IDEA), she is therefore entitled to the cost of
private education.
      Phoung C. first filed for a due process hearing with a due process Hearing
Officer (H.O.), who determined that KISD had provided Z.C. with a FAPE.
After Phoung C. sought review in the district court, KISD moved for and
obtained summary judgment affirming the H.O.’s decision. Phoung C. appeals
that judgment here.
      We have reviewed the briefs and applicable law and have consulted the
pertinent portions of the record, including the hearing officer’s comprehensive
review of the facts. We have also heard the helpful oral arguments of counsel.
There is no reversible error.       The summary judgment is AFFIRMED,
essentially for the reasons given by the district court.




                                        2